DETAILED ACTION
	This is the first Office action on the merits. Claims 18-34 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on June 21, 2019 was received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the labyrinth (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 25 is objected to because of the following informalities:
In the third line, the phrase “valve the allows” should be written - -valve that allows- - for grammatical clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the air reservoir" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the air reservoir” is the first and thus an air reservoir has not been defined within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 18-20, 22, 24-27, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015114153 A1 (Serret Avila et al.) in view of US 20040194845 A1 (Du Toit), as cited in the IDS filed June 6, 2019.
Regarding Claim 18, Serret Avila et al. discloses (Para. [0027]-[0028]; Figs. 1-9) a wheel, comprising: a hub (7), a rim (12), and an inflatable tyre (3) in which the hub is situated around a rotation axle (10) of the wheel and the hub rotates about the stationary rotation axle upon rotation of the wheel (Para. [0032]-[0033]); a compressor (pump comprising axle 33 and vanes 30 or eccentric rotor 48 and chambers 40) disposed substantially inside the hub (Para. [0035]-[0037], [0039]); a drive (rotor 33 or 48) for driving the compressor (Para. [0033], [0040]); and a first connection (air conduit 9) for connecting an outlet of the compressor to the inflatable tyre of the wheel (Para. [0028]-[0029], [0041]); wherein the compressor is configured for compressing outside air, the compressor having an inlet (port 9) for taking in air at atmospheric pressure and the outlet (port 34) for delivering air at an increased pressure, and wherein the hub is provided with an air intake (main system air inlet valve 11) for supplying air to the inlet of the compressor (Para. [0032]-[0033]).
Serret Avila et al. does not disclose the drive is rotatable with respect to the rotation axle in a direction opposite to that of the hub.
However, Du Toit teaches (Para. [0036]; Figs. 1-47) a pump and clutch structure 12 to inflate a tire, wherein the drive of the pump is rotatable with respect to the rotation axle in a direction opposite to that of the hub (Para. [0077]-[0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotor of the pump disclosed by Serret Avila et al. with a 
Regarding Claim 19, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses an air reservoir (18) for storing the air at increased pressure, the air reservoir positioned inside the rim of the wheel, wherein the first connection (conduit 9) is configured for connecting the outlet of the compressor to the air reservoir or the inflatable tyre of the wheel, and comprising a second connection (conduit 17) for connecting the air reservoir and the inflatable tyre of the wheel (Para. [0028]-[0029]).
Regarding Claim 20, Serret Avila et al. and Du Toit disclose the wheel according to claims 18-19, as discussed above. Serret Avila et al. further discloses (Para. [0040], [0047]) a controller (pressure control bar 14) for controlling the air supply and connecting the first connection to either the air reservoir or the inflatable tyre, the controller comprising a two-way valve or a three-way valve (pressure control valve 45).
Regarding Claim 22, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above.
Serret Avila et al. does not disclose the air intake includes a labyrinth to prevent ingress of dirt and water in the hub, the air intake configured as an air discharge and the labyrinth cleaned by being blown with air during the discharge of air.
However, Du Toit teaches (Para. [0036]) a filter cartridge to prevent ingress of dirt and water in the hub, and the air inlet 18 could discharge air to clean the filter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump disclosed by Serret Avila et al. to include a filter, as taught by Du Toit, in order to prevent dirt and water from entering the air intake and damaging the pump.
Regarding Claim 24, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0035], [0042]-[0044]) the compressor is connected to the hub (7) in a fixed and/or non-rotating manner (fixed to hub).
Regarding Claim 25, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0041]; Fig. 9) the compressor comprises at least two pistons or bellows (chambers 40) for compressing air, wherein each piston or bellows includes a non-return valve (check valves 41, 42) that allows air to be supplied while preventing compressed air from leaking.
Regarding Claim 26, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0044]-[0047]) the drive comprises a camshaft (eccentric pump 48) rotatable about the rotation axle for converting the rotation of the drive into a reciprocating or pumping movement at right angles to the rotation axle or in a radial direction.
Du Toit also teaches (Para. [0045]; Figs. 12-36) the drive comprises a camshaft (shaft 216) rotatable about the rotation axle for converting the rotation of the drive (eccentric 228) into a reciprocating or pumping movement at right angles to the rotation axle or in a radial direction (radially).
Regarding Claim 27, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above.
Serret Avila et al. does not disclose the compressor and the drive include teeth which are connected by a planetary gear clutch, in which the teeth of the planetary gear clutch and the teeth of the compressor have a ratio greater than 1.
Du Toit teaches (Para. [0077]-[0079]; Figs. 45-47) the compressor (pump 500) and the drive (gear 508) include teeth which are connected by a planetary gear clutch (gear 506).
Du Toit does not teach the teeth of the planetary gear clutch and the teeth of the compressor have a ratio greater than 1.

Regarding Claim 32, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0028]-[0029]) a hub (7) for use in the wheel.
Regarding Claim 33, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses a bicycle (Para. [0027]; Fig. 1) including at least one wheel.
Regarding Claim 34, Serret Avila et al. and Du Toit disclose the wheel according to claim 18, as discussed above. Serret Avila et al. further discloses (Para. [0033]-[0035], [0040]) a compressor (pump) for incorporating in a hub or in a wheel.
Allowable Subject Matter
Claims 21 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose compressors for tire inflation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                           
                                                                                                                                                                             							/JASON R BELLINGER/                                                                           Primary Examiner, Art Unit 3617